DISMISS; and Opinion Filed January 27, 2014.




                                          S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-13-00276-CV

                         DESTINY AUTO WORLD, INC., Appellant
                                       V.
                           AMBER MONTGOMERY, Appellee

                       On Appeal from the County Court at Law No. 3
                                   Dallas County, Texas
                           Trial Court Cause No. CC-12-03293-C

                             MEMORANDUM OPINION
                           Before Justices Moseley, Bridges, and Evans
                                    Opinion by Justice Evans
       Appellant’s brief in this case is overdue. By postcard dated June 24, 2013, we notified

appellant the time for filing appellant’s brief had expired. We directed appellant to file both an

appellant’s brief and an extension motion within ten days. We cautioned appellant that failure to

file the brief and an extension motion would result in the dismissal of this appeal without further

notice. To date, appellant has not filed a brief, an extension motion, or otherwise corresponded

with the Court regarding the status of this appeal.

       Accordingly, we dismiss this appeal. See TEX. R. APP. P. 38.8(a)(1); 42.3(b)(c).




                                                      /David W. Evans/
                                                      DAVID EVANS
                                                      JUSTICE
130276F.P05
                                       S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

DESTINY AUTO WORLD, INC.,                           On Appeal from the County Court at Law
Appellant                                           No. 3, Dallas County, Texas
                                                    Trial Court Cause No. CC-12-03293-C.
No. 05-13-00276-CV         V.                       Opinion delivered by Justice Evans.
                                                    Justices Moseley and Bridges participating.
AMBER MONTGOMERY, Appellee

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.
       It is ORDERED that appellee AMBER MONTGOMERY recover her costs of this
appeal from appellant DESTINY AUTO WORLD, INC.


Judgment entered this 27th day of January, 2014.




                                                   /David W. Evans/
                                                   DAVID EVANS
                                                   JUSTICE




                                             –2–